As filed with the Securities and Exchange Commission onJanuary 17, 2014 SECURITIES ACT FILE NO. 333-135105 INVESTMENT COMPANY ACT FILE NO. 811-21910 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 155 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 157 (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2 LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number AMY J. LEE, ESQ. GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) x IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. ¨ ON [DATE] PURSUANT TO PARAGRAPH (B) OF RULE 485. ¨ 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ¨ ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. ¨ 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ¨ ON [DATE] PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. EXPLANATORY NOTE This filing relates to the following series of the Registrant: Guggenheim China All-Cap ETF Guggenheim China Technology ETF Guggenheim S&P Global Water Index ETF Guggenheim Solar ETF 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the 17th day of January, 2014. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 By:/s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * Randall C. Barnes Trustee January 17, 2014 * Roman Friedrich III Trustee January 17, 2014 * Robert B. Karn III Trustee January 17, 2014 * Ronald A. Nyberg Trustee January 17, 2014 * Ronald E. Toupin, Jr. Trustee January 17, 2014 /s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Trustee and Chief Executive Officer January 17, 2014 /s/ John L. Sullivan John L. Sullivan Treasurer, Chief Financial Officer And Chief Accounting Officer January 17, 2014 */s/ Stevens T. Kelly January 17, 2014 Stevens T. Kelly Attorney-In-Fact, pursuant to power of attorney 3 EXHIBIT INDEX EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase 4
